Citation Nr: 1455416	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip.

2. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984, and from December 1987 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A hearing transcript is associated with the record.  Additional evidence was submitted at this time along with a waiver of consideration by the originating agency.  See 38 C.F.R. § 20.1304(c).  The Veteran's representative specifically waived consideration of all additional evidence submitted since January 2010, the date of the most recent Statement of the Case.  See Transcript at 3.

In August 2013, the Board denied the claims addressed herein.  The Veteran appealed the Board's decision pertaining the assigned disability rating for the hips to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a Joint Motion for Remand (JMR) on the issues of entitlement to an initial compensable evaluation for degenerative joint disease of the right and left hip prior to April 24, 2007, and in excess of 10 percent thereafter.  The Court vacated and remanded the decision on these claims to the Board for readjudication consistent with the directives therein.

In August 2013, the Board remanded the claims for service connection for multiple arthralgias and myalgias, claimed as swelling and pain of the joints and hands, and sesamoiditis (bilateral foot pain).  In December 2013, the RO granted these claims.  This is considered a full grant of the benefits sought in regard to those claims and, therefore, there remains no controversy as to those claims for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Also, in December 2013, the RO granted an initial 10 percent evaluation for osteoarthritis of the right hip and left hip, effective from December 28, 2004.  In view of this grant, the Board has reframed the issues on appeal.  It is noted that this award by the RO is not considered a full grant of the benefit sought in regard to those claims and, therefore, the Board retains jurisdiction in the matter. Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims files, there is a VA electronic claims file associated with the Veteran's claims.  All the documents located in the electronic file have been reviewed along with those in the paper files.  It is noted that the VA electronic claims file includes those documents associated with the Veteran's appeal of the August 2013 Board decision and her representative's October 2014 appeal brief.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's right hip disability has been manifested by degenerative changes causing limitation of motion and pain with flexion at worst 90 degrees; flexion does not more nearly approximate 30 degrees.

2.  During the appeal period, the Veteran's left hip disability has been manifested by degenerative changes causing limitation of motion and pain with flexion at worst 95 degrees; flexion does not more nearly approximate 30 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right hip degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5010-5252 (2014).

2. The criteria for an initial evaluation in excess of 10 percent for left hip degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5010-5252 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed her claim in January 2005.  While she was provided an initial VCAA letter in February 2005, she was not provided fully adequate VCAA notice prior to the August 2005 rating decision on appeal.  This appeal arises from her disagreement with the initial evaluations assigned following the grant of service connection for bilateral hip disorders.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claims in January 2010, thereby providing due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA met its duty to assist.  VA obtained all relevant medical records and associated these records with the claims files.  VA afforded VA medical examinations.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The examination reports along with the remainder of the evidence of record, contains sufficient finding to rate the Veteran's hip disabilities under the appropriate diagnostic criteria.  In the Joint Motion for Remand, the parties noted that the Veteran would be free to submit additional evidence and argument on the questions at issues.  The Veteran has not alleged, nor does the record suggest, that the evidence of record, to include the most recent VA examination addressing the severity of her hip disabilities, is inadequate to rate her hip disabilities.  Accordingly, a remand for further examination is not warranted.  

Since the most recent supplemental statement of the case addressing the Veteran's hip disabilities was issued, the Veteran reported for a VA examination in October 2013.  However, this examination, while noting the Veteran's history of osteoarthritis in multiple joints including the hips, does not contain any pertinent findings as to the issues remaining on appeal.  That is, the examination report does not contain any findings as to the severity of the Veteran's hip disabilities.  Accordingly, a supplemental statement of the case is not required.  See 38 U.S.C.A. § 19.31(b)(1) (2014) (a supplemental statement of the case if the AOJ received additional pertinent evidence after a statement of the case or supplemental statement of the case has been issued).  

VA afforded the Veteran a hearing on appeal.  It is noted that the VLJ conducting the hearing on appeal substantially complied with the duties set out at 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ correctly identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony and medical evidence.  The VLJ further inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by her representative.  The hearing focused on the elements necessary to substantiate the claims.  At the time of the hearing, it was noted that additional evidence had been submitted that had not been considered by the AOJ.  The Veteran waived AOJ consideration of this evidence.  Furthermore, this matter was appealed to the Court and there were no allegations of error in VA's duties to the Veteran, to include the VLJ's duties at the hearing on appeal.

Accordingly, the Board will address the merits of the claim.

II.  Evaluation of Bilateral Hip Disability

The Veteran seeks an evaluation in excess of 10 percent for degenerative joint disease of her right and left hip.  She testified in June 2013 that she could not stand/walk for more than 30 minutes, but that sitting for prolonged periods did not bother her hip disorders.  She stated that her right hip was worse than the left.  Symptoms increased with standing or walking and were relieved with sitting and rest.  It was noted that she had obtained steroid shots to the right hip to relieve symptoms.  Transcript at 36.  She reported using a walking stick about twice a week, such as with shopping.  She also reported treating her symptoms with Tylenol, Motrin, and Naprosyn.  Id.  She indicated that she lost 10 days from work due to hip problems since the beginning of the year.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Veteran's bilateral hip disability is rated under Diagnostic Code 5010-5252.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5252, flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Facts and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for degenerative joint disease of either the right or left hip.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7, Diagnostic Code 5010-5252.

VA examinations of the hip were conducted in March 2005, April 2007, and November 2009.  Clinical findings showed no ankylosis of the joint, flail joint, or femur impairment.  Sensory and motor exam of the lower extremities was normal.  For both hips, range of motion tests were conducted that reflect extension better than 5 degrees, abduction beyond 10 degrees, adduction 15 degrees or better, and rotation better than 15 degrees.  Specifically, range of motion testing showed for the right (R) and left (L) hip as follows:


Flexion (R/L)
Extension (R/L)
Abduction (R/L)
March 2005
125/125
30/30
45/45
April 2007
90/95
15/20
30/20
November 2009
100/100
25/25
4040

On VA examination in March 2005, the Veteran reported a history of arthritis since 1995 with hip pain, sharp pain when running, walking or engaging in other physical fitness activities.  Symptoms were described as constant but not incapacitating, treated with anti-inflammatory medication.  Objectively, the Veteran walked with a limp.  There was no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  Neurological exam was normal.  X-ray showed minimal degenerative changes.  Physical exam was normal.  The diagnosis was bilateral early degenerative disease.

VA examination in April 2007 reflects complaints of bilateral hip osteoarthritis and weakness along with "left hip giving way more frequently and locking sometimes."  Objectively, there was limitation of motion with pain at the end point.  Gait was within normal limits.  No assistive device was required for ambulation.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement in either hip.  After repetitive use testing, the right and left hips had increased pain, but no additional loss of range of motion, fatigue, weakness, lack of endurance, or incoordination.

VA examination in November 2009 reflects complaints of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and tenderness.  The Veteran denied effusion, subluxation and dislocation.  The Veteran reported flare-ups as often as 3 times a day lasting for 6 hours, with severity of 8-9 on a 10 scale (10 being the worst).  The Veteran reported difficulty with standing and walking, and an inability to ambulate unassisted during a flare-up.  Objectively, there was limitation of motion with pain at the end point.  After repetitive use, there was increased pain but no additional loss of motion, fatigue, weakness, lack of endurance, or incoordination.  Neither hip had signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, subluxation, or guarding of movement.  Gait was normal.

In view of the above complaints and findings, the Board finds that neither the lay nor the medical evidence of record more nearly approximate the criteria for an evaluation in excess of 10 percent for either the right or left hip under Diagnostic Code 5010-5252.  The Veteran's current 10 percent rating is predicated on arthritis with limitation of hip motion that is noncompensably disabling.  The evidence shows that the Veteran had normal range of motion on VA examination in 2005.  Although the medical evidence documents worsening range of motion in the hips since 2005, neither the lay nor the medical evidence reflects limitation of flexion of either hip that more nearly reflects 30 degrees or less.  At worst, flexion was limited to 90 degrees on the right and 95 degrees on the left, which does not more nearly reflect the criteria for the next higher rating based on limitation of flexion.  Because the Veteran does not meet the schedular criteria for a compensable evaluation based on limitation of hip flexion for either hip, separate evaluations based on arthritis with painful motion, Diagnostic Code 5010, DeLuca, supra. and 38 C.F.R. § 3.59, and limitation of flexion, Diagnostic Code 5252, are not warranted.

VA treatment records document ongoing treatment for bilateral hip osteoarthritis but do not show that the Veteran met the criteria for a higher rating at any time during the appeal period.

Additionally, the Board finds that a higher rating is not warranted under any other potentially applicable schedular criteria in the absence of ankylosis, limitation of extension to 5 degrees or less, abduction lost beyond 10 degrees, adduction that does not allow crossing of legs, and rotation that does not allow toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, and 5253.
The Board has considered functional impairment due to pain and pain on use.  However, there is no objective evidence of weakened movement, excess fatigability, lost endurance, swelling, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, there was full range of hip motion without pain on VA examination in March 2005.  Furthermore, VA examinations in March 2005, April 2007, November 2009 reflect that, after repetitive use testing, the right and left hips had increased pain, but no additional loss of range of motion, fatigue, weakness, lack of endurance, or incoordination.  Here, neither the lay nor the medical evidence shows functional loss that meets the schedular criteria for the next higher disability rating.  The currently assigned disability ratings assigned contemplate the functional impairment associated with degenerative joint disease of the hips, as well as some interference with employment.  The Veteran's currently assigned compensable evaluation for the appeal period is consistent with the provisions of 38 C.F.R. § 4.59 and Lichtenfels.

The Board accepts that the Veteran sincerely feels that her disabilities are worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that she meets the criteria for the next higher disability rating for each hip both, her complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis to "stage" of the ratings.  See Fenderson, supra.

As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, the claims for increase for both hips are denied.

Additionally, the record does not show, nor does the Veteran contend, that she is unemployable due to her service-connected bilateral hip disabilities.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. Ap. 447 (2009).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  The discussion above reflects that the Veteran's hip symptoms are contemplated by the criteria specifically applicable to disability of the hips that contemplate many different symptoms, and including symptoms such as pain, weakness, premature or excess fatigability, and incoordination that are contemplated by 38 C.F.R. §§ 4.40 and 4.45.  Moreover, the parties to the September 2013 JMR did not find any flaws in the Board's August 2013 extraschedular analysis, in which the Board found that the criteria contemplated the symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for is not warranted.  38 C.F.R. § 3.321(b)(1).  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the right hip is denied.

An initial evaluation in excess of 10 percent for degenerative joint disease of the left hip is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


